

Exhibit 10.14


AGREEMENT FOR THE PURCHASE OF
SHARES OF CAPITAL STOCK OF
CAROLINA AIR CHARTER INCORPORATED




THIS AGREEMENT FOR THE PURCHASE OF SHARES OF CAPITAL STOCK OF CAROLINA AIR
CHARTER, INC., (the “Agreement”) made this _____________ day of March 2008, by
and between Carolina Air Charter, Inc., a North Carolina corporation (“CAC”),
the security holders of CAC (the “Sellers”), River Hawk Aviation, Inc., a
publicly traded Nevada corporation (“River Hawk”), and for the purpose of
setting forth the terms and conditions upon which the Sellers will sell to River
Hawk one hundred percent (100%) of CAC’s issued and outstanding capital stock
and capital stock equivalents (hereinafter defined).


WITNESSETH:


WHEREAS, the Sellers and River Hawk shall appoint Insured Aircraft Title
Service, or such other  escrow agent acceptable to, and for the benefit of, both
parties, to manage the transfer of consideration received from River Hawk for
the sale of the Capital Stock (hereinafter defined) of CAC.  The parties shall
mutually approve and equally bear all expenses in connection with the escrow
agent


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:


ARTICLE I
SALE OF SHARES OF CAPITAL STOCK


1.01           Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Sellers agree to sell to River Hawk, pursuant to Section 4(2) of
the Securities Act of 1933 (the “Securities Act”), one hundred percent (100%) of
the total issued and outstanding capital stock, securities convertible into
capital stock and all capital stock equivalents of CAC as of the date first
written above (herein collectively referred from time to time as the “Capital
Stock”), and River Hawk agrees to purchase the Capital Stock for a total of Four
hundred twenty-five thousand and 00/100 US Dollars ($425,000.00) (the “Purchase
Price”) subject to the covenants stated in Section 5.01 and 5.02 of Article V
and to the terms and conditions of this Agreement, generally.  The Purchase
Price shall be payable as follows:


 
(i)
Three hundred fifty-thousand Dollars ($350,000.00) upon Closing (defined below),
and



 
(ii)
Seventy-five thousand Dollars ($75,000) upon River Hawk’s receipt of the City of
Concord’s and/or Concord Regional Airport’s consent to this Agreement is
delivered to Insured Aircraft Title Service, or such other acceptable escrow
agent, to the extent such extent is required.



1.02           Escrow Agent.  The Sellers and River Hawk appoint, at their
mutual approval and equal expense, Insured Aircraft Title Service as escrow or
such other escrow agent acceptable to both parties (the “Escrow Agent”), to
coordinate the delivery of the Capital Stock, all certificates, corporate books
and records thereto (the “Original Documents”), and distribution of the funds
received for the sale of the Capital Stock.


1.03           Exchange.  It is agreed that the Purchase Price will be
transferred to the Escrow Agent by River Hawk as payment in full balance of the
Purchase Price prior to, or upon, the  (defined below) Date, in exchange for the
Capital Stock purchased by way of this Agreement.  The Capital Stock delivered
to River Hawk by CAC shall be at the time of transfer held in the name(s) and
denomination(s) as detailed in Schedule A, consisting of all the current
shareholders of CAC and their number of their respective shares, attached hereto
(which shall show 100% of the issued and outstanding Common Stock of CAC), and
the Original Documents (defined herein) shall be transferred to, and shall
remain with the Escrow Agent until the transaction closes at which point an the
Escrow Agent (i) shall forward the Capital Stock and the Original Documents to
River Hawk along and (ii) shall transfer the Purchase Price to CAC’s designated
account or, in the alternative, (iii) such exchange shall occur at the direction
of the Escrow Agent.


1.04           Opening of Escrow.  Upon both the signing of this Agreement and
the receipt, by the Escrow Agent, of payment of the Purchase Price, the escrow
shall be opened and in effect.


1.05           Date of Closing.  The Closing (hereinafter defined) will take
place on or before March 18, 2008 (the “Closing Date”), under the terms
described in Article IV of this Agreement.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


The CAC and the Sellers hereby represent and warrant to River Hawk, the
following:


2.01           Organization.  CAC is a corporation duly organized in the State
of North Carolina and has all necessary corporate powers to conduct
business.  All actions taken by the incorporators, directors and/or shareholders
of CAC have been valid and in accordance with the laws of the State of North
Carolina.


2.02           Capital.  The authorized capital stock of CAC currently consists
of 20,000 shares of Class A Voting common stock, with no par value (“Class A
Voting”), and 80,000 shares of Class B Non-Voting common stock, with no par
value (“Class B Non-Voting”) (collectively, the Class A Voting and Class B
Non-Voting are referred to as the CAC’s “Capital Stock”).  At the Closing, one
hundred percent (100%) of the all of the outstanding Capital Stock shall be
transferred to River Hawk.  Additionally, upon Closing, there will be no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating CAC to issue or to transfer from
treasury any additional shares of its Capital Stock.  Furthermore, the Sellers
represent that they have title to, or the authority to direct, all outstanding
shares of Capital Stock as fully paid and non-assessable and in accordance with
the State of North Carolina corporate law and the applicable securities laws of
the United States.


2.03           Financial Statements.  Documents provided to River Hawk will
include the last compilation of balance sheets and the related statements of
income and retained earnings as reviewed  by CAC’s certified public accountant,
or the last completed balance sheets and the related statements of income and
retained earnings prepared by management, as reviewed by CAC’s  certified public
accountant  for the period then ended.  The financial statements have been
prepared in accordance with generally accepted accounting principles
consistently followed by CAC throughout the course of its business, and fairly
present the financial position of CAC as of the date of the balance sheet
included in the financial statements, and the results of its operations for the
periods indicated.  CAC’s corporate representative will provide full disclosure
of all corporate and financial transactions of CAC since the date of their last
prepared by management financial statements.


2.04           Absence of Changes.  CAC warrants and represents that there have
been no changes in the financial condition or operations of CAC except for
changes in the ordinary course of business, which changes have not, in the
aggregate, been materially adverse.  Any changes to the financial condition, or
absence thereof, will be evidenced by a set of Final Financial Statements, to be
submitted to River Hawk at the Closing.  A list referred to as “Schedule B”
which references the existing and ongoing liabilities to be taken over by River
Hawk upon Closing will be provided prior to Closing.  Schedule B will be signed
as accepted by River Hawk prior to Closing.  The Final Financial Statements
shall accurately depict the financial condition of CAC on that date, and;
subsequent thereto, CAC shall not purchase, nor enter into any contracts to
purchase, any assets, nor dispose, assign, transfer, or encumber any assets
shown on the Final Financial Statements without the written consent of River
Hawk.


2.05           Liabilities.  CAC, at the signing of this Agreement, does not and
will not, as of Closing, have any debt, liability, or obligation of any nature,
whether accrued, absolute, contingent, or otherwise, and whether due or to
become due, that is not reflected in the corporate records of CAC submitted to
River Hawk and/or included in Schedule B.  CAC is not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving CAC.  There
is no other dispute of any kind between CAC and any third party, and no such
dispute will exist at the Closing.  At the Closing, all liabilities of CAC will
be assumed by River Hawk as referenced in 2.04.


2.06           Tax Returns.  Within the times and in the manner prescribed by
law, CAC will file all federal, state, and local tax returns required by
law.  CAC has paid, or will pay by the Closing, all taxes, assessments, and
penalties due and payable.  No federal income tax returns of CAC have been
audited by the Internal Revenue Service.  There are no present disputes as to
taxes of any nature payable by CAC as of the Closing, there shall be no taxes of
any kind due or owing except the following:  federal excise taxes and segment
fees taxes which come due after March15th; employee payroll taxes which will be
due March 18th; a list referred to as “Schedule C” which references the federal
excise taxes, segment fees taxes and employee payroll taxes payable by River
Hawk upon closing will be provided prior to Closing.  Schedule C will be signed
as accepted by River Hawk prior to Closing.


2.07           Ability to Carry Out Obligations.  The Sellers have the right,
power, and authority to enter into, and perform their obligations under this
Agreement.  The execution and delivery of this Agreement by the Sellers and the
performance by the Sellers of their obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which CAC, its officers, directors or the Sellers are
a party, or by which they may be bound, nor will any consents or authorizations
of any party other than those hereto be required, (b) an event that would cause
River Hawk (and/or assigns) to be liable to any party, or (c) an event that
would result in the creation or imposition of any lien, charge, or encumbrance
on any asset of CAC or upon the shares of common stock or the convertible
note(s) issued by CAC to be acquired by River Hawk.


2.08           Full Disclosure.  None of the representations and warranties made
by, or included in, any certificate or memorandum furnished or to be furnished
by the Sellers, CAC, or on their behalf, contain or will contain any untrue
statement of a material fact, or omit any material fact the omission of which
would be misleading.


2.09           Contracts, Leases and Assets.  CAC is not a party to any
contract, agreement or lease except as shown and identified on “Schedule D C”,
copies of which will be supplied to buyer prior to Closing.  No person holds a
power of attorney from CAC or the Sellers, except as shown and identified on
“Schedule D E”, copies of which will be supplied to buyer.


2.10           Compliance with Laws.  To the best of its knowledge and ability,
CAC has complied with, and is not in violation of any federal, state, or local
statute, law, and/or regulation pertaining to CAC.  To the best of its knowledge
and ability, CAC has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.


2.11           Litigation.  CAC is not a party to any existing or pending suit,
action, arbitration, or legal, administrative, or other proceeding, or prior,
existing or pending governmental investigation. Furthermore, CAC is not subject
to or in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.


2.12           Conduct of Business.  Prior to the Closing, CAC shall conduct its
business in the normal course, and shall not, without the approval of River
Hawk, (i) sell, pledge, or assign any assets, (ii) amend its Certificate of
Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other
securities, (iv) incur any liabilities, except in the normal course of business,
(v) commit to or issue any options, warrants or shares of Capital Stock in the
capital of CAC; (vi) enter into any debt, loan, debenture or encumbrance
arrangement with respect to CAC or principal shareholders, officers and
directors of CAC, (vii) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party, or (viii) enter into any
other transaction.


2.13           Corporate Documents. Copies of Each of the following documents,
which are true, complete and correct in all material respects, will be submitted
by or on behalf of seller at or before the Closing:
 

(i)   Articles of Incorporation; (ii)  
By-laws;
(iii)    Consent of the Board of Directors to this transaction; (iv)    List of
current Officers and Directors and the resignation(s) of officers and directors
effective on the Closing date; (v)    Balance Sheet together with other
financial statements, if any, described in Section 2.03;
(vi)  
Secretary of State Filing Receipt or other documentation to show
good    standing;

(vii)  
Copies of all federal and state income tax returns, if available or
representation that there are no taxes owing;

(viii)  
Stock register and stock certificate records of CAC;

(ix)  
Certificate of Officer with respect to accuracy of representations and
warranties in Article II herein;

(x)  
Corporate/minute book of CAC with all updated entries and filings;



2.14           Closing Documents.  All minutes, consents or other documents
pertaining to CAC to be delivered at the Closing shall be valid and in
accordance with the laws of the State of North Carolina.


2.15           Title.  The Sellers have good title to the shares of Capital
Stock being sold to River Hawk, pursuant to this Agreement.  The shares will be,
at the Closing, free and clear of all liens, security interests, pledges,
charges, claims, encumbrances and restrictions of any kind.  Except as provided
in this Agreement, the Sellers and CAC are not parties to any agreement which
offers or grants to any person the right to purchase or acquire any of the
shares of Capital Stock.  The Sellers and CAC are not aware of any applicable
local, state or federal law, rule, regulation, or decree which would, as a
result of the purchase of the shares of Capital Stock by River Hawk impair,
restrict or delay voting rights with respect to the shares of Capital Stock
delivered by the Sellers.  The Sellers shall act in good faith at all times and
act expediently to complete the transaction contemplated herein.


2.16           Representations.  All representations shall be true as of the
Closing and all such representations shall survive the Closing for a period of
two (2) years.
 
ARITCLE III
IVESTMENT INTENT

3.01           Transfer
Restrictions.                                             The Sellers and River
Hawk agree that the Capital Stock being acquired pursuant to this Agreement may
not be sold, pledged, assigned, hypothecated or otherwise transferred, unless
such shares are registered under or in compliance with Rule 144 of the
Securities Act of 1933 or other exemption from registration under the Act.


ARTICLE IV
CLOSING


4.01           Closing.  The Closing of the transaction will occur not later
than March 18, 2008 at 4:00 pm EST, at which time the Original Documents and all
corporate records of CAC have been approved by River Hawk and received by the
Escrow Agent, and the Purchase Price has been delivered (the “Closing”) to the
Escrow Agent, as follows.


4.02           Documents to be Delivered at Closing.  As part of the Closing,
those documents listed in section 2.13 of this Agreement, as well as the
following documents, in form reasonably acceptable to counsel to the parties,
shall be delivered to the Escrow Agent:


(a)           By the Sellers:


(i)  
100% is the issued and outstanding Capital Stock;



(ii)  
copies of all of the business and corporate records of  CAC that are in the
possession of the Sellers or CAC along with representations that there are no
outstanding debts and/or debentures; and



(iii)  
such other documents of CAC that are executed in the normal course of business.



(b)           By River Hawk;


(i)  
Four hundreds twenty-five thousand and 00/100 Dollars ($425,000.00) representing
the Purchase Price.



ARTICLE V
COVENANTS SUBSEQUENT TO CLOSING


5.01           Employment.  Following the Closing Date, the parties mutually
agree to the following conditions subsequent:


(a)  
CAC’s President, Donnie Daugherty (“Ms. Daugherty”), shall remain employed by
CAC on a part-time basis of twenty (20) hours per week, at a salary to be
mutually agreed upon by the parties, for a period not less not less than
forty-five (45) days from the Closing Date to assist with the CAC’s transition
subsequent to its acquisition by River Hawk; (the expected duties,  compensation
and benefits, and the location at which these duties are to be performed is to
be outlined by River Hawk and approved by Ms. Daugherty prior to closing)  and



(b)  
Sheila Neal (“Ms. Neal”) of CAC shall remain employed by CAC on a full-time at
basis at Ms. Neal’s current rate, for a period not less not less than ninety
(90) days from the Closing Date to assist with the CAC’s transition subsequent
to its acquisition by River Hawk; (the expected duties,  compensation and
benefits, and the location at which these duties are to be performed is to be
outlined by River Hawk and approved by Ms. Neal prior to closing) and



(c)  
River Hawk, CAC and Ms. Neal, as soon as practicable, negotiate and execute an
employment agreement by and between CAC and Ms. Neal not inconsistent with this
Article V (the expected duties,  compensation and benefits, and the location at
which these duties are to be performed is to be outlined by River Hawk and
approved by Ms. Neal prior to closing) and

.




5.02           Government Approvals.  Post closing in conjunction with
employment agreement referenced in 5.01 (a) Ms. Daugherty will cooperate with
River Hawk to assist River Hawk in filing certificates formalizing the business
combination contemplated herein with the State of North Carolina and the State
of Nevada.  After all items described in 2.13, 3.14 and 4.02, have been
delivered to the Escrow Agent and approved by all parties so that nothing
remains to be done or approved prior to closing and dispersal, notice will be
given to the Concord Regional Airport regarding change in control of the Seller
as required under the terms of Seller’s existing leases and/or government
contracts and/or authorizations.  To the best of her knowledge and ability, Ms.
Daugherty will cooperate with River Hawk in obtaining the City of Concord’s
consent to this Agreement.


ARTICLE VI
REMEDIES


6.01           Arbitration.  Any controversy of claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in the State of NC, in accordance with
the Rules of the American Arbitration Association then existing, and judgment on
the arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.


6.02           Termination.  In addition to any other remedies, on or before the
Closing date, River Hawk may terminate this agreement only if any of the
warranties detailed herein have been breached.


6.03           Indemnification.  The Sellers and CAC singly, jointly and
severally, agree to indemnify River Hawk against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation of the Sellers contained herein, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or otherwise necessary to make the statements herein not
misleading.


6.04           Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE VII
CONFIDENTIALITY


7.01           Confidential Information.  Each party hereto will treat all
non-public, confidential and trade secret information received from the other
party as confidential, and such party shall not disclose or use such information
in a manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


ARTICLE VIII
MISCELLANEOUS


8.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


8.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


8.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


8.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


8.05           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contains the entire Agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings.


8.07           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


8.08           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:


If to CAC:


Carolina Air Charter, Inc.
3215 Johnny Cake Lane
Charlotte, North Carolina 28226
Attention: Donnie Daugherty, President
Telephone: (704) 553-2911
Cell:  (704) 650-3898


Sheila Neal
9431 Kings Falls Dr.
Charlotte, NC 28210
Telephone:  (704)544-0001


With a copy to:


Henry Harkey
Harkey Lambeth, LLP
Morehead Corporate Plaza
1043 East Morehead St., Ste, 300
Charlotte, NC 28204-2800


If to the Sellers:
Donnie Daugherty
3215 Johnny Cake Lane
Charlotte, North Carolina 28226


Sheila Neal
9431 Kings Falls Dr.
Charlotte, NC 28210


If to River Hawk:


River Hawk Aviation
954 Business Park Drive, Suite 2
Traverse City, Michigan
Attention: Calvin Humphrey, CEO
Telephone: (231) 946-4343


With a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, Washington 98103
Attention: David M. Otto, Esq.
Telephone: (206) 262-9545


8.09           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


8.10           Effect of Closing.  All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for
two (2) years post closing.


8.11           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.






[The remainder of this page intentionally left blank; signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.


CAROLINA AIR CHARTER, INC.
THE SELLERS






By: Donnie Daugherty
Its: President




____________________________________
By:  Sheila Neal
Its:  Corporate Secretary


RIVER HAWK AVIATION, INC.






By: Calvin Humphrey
Its: Chief Executive Officer, Chairman



 
 

--------------------------------------------------------------------------------

 

Schedule A


to the Agreement for the Purchase of Shares of Capital Stock of Carolina Air
Charter, Inc. by and between Carolina Air Charter, Inc., the security holders of
Carolina Air Charter, Inc., River Hawk Aviation, Inc., and The Otto Law Group,
PLLC.  In accordance with Section 1.01 of this Agreement, certificates of Class
A Voting and Class B Non-Voting Capital Stock of Carolina Air Charter, Inc.,
shall be delivered with medallion-guaranteed stock powers indicating assignment
of the Capital Stock to River Hawk from the following individuals or entities in
the respective denominations, representing 100% of the issued Capital Stock of
CAC:


Named
Shareholder                                                                                     Number
of Shares
Class A Voting                                           Class B Non-Voting
1.


2.


3.

 
 

--------------------------------------------------------------------------------

 
